J-S27032-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: L.W., A           :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: J.G., MOTHER               :
                                       :
                                       :
                                       :
                                       :   No. 1097 EDA 2022

              Appeal from the Order Entered March 24, 2022
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                    No(s): CP-51-DP-0000826-2019

 IN THE INTEREST OF: L.A.W., JR., A    :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: J.G., MOTHER               :
                                       :
                                       :
                                       :
                                       :   No. 1098 EDA 2022

             Appeal from the Decree Entered March 24, 2022
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-AP-0000136-2021

 IN THE INTEREST OF: M.W., A           :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: J.G., MOTHER               :
                                       :
                                       :
                                       :
                                       :   No. 1099 EDA 2022

              Appeal from the Order Entered March 24, 2022
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                    No(s): CP-51-DP-0000922-2019
J-S27032-22


 IN THE INTEREST OF: M.O.W., A           :   IN THE SUPERIOR COURT OF
 MINOR                                   :        PENNSYLVANIA
                                         :
                                         :
 APPEAL OF: J.G., MOTHER                 :
                                         :
                                         :
                                         :
                                         :   No. 1100 EDA 2022

              Appeal from the Decree Entered March 24, 2022
  In the Court of Common Pleas of Philadelphia County Juvenile Division at
                      No(s): CP-51-AP-0000135-2021

BEFORE: STABILE, J., NICHOLS, J., and SULLIVAN, J.

MEMORANDUM BY SULLIVAN, J.:                    FILED DECEMBER 15, 2022

      J.G. (“Mother”) appeals from the decrees granting her petitions to

voluntarily terminate her parental rights to her children, L.W., a/k/a L.A.W.,

Jr. (born in 2011) and M.W., a/k/a M.O.W. (born in 2016) (collectively

“Children”), and the orders changing the Children’s permanency goals to

adoption. We affirm.

      The trial court summarized the relevant factual and procedural history

as follows:

             [] The Philadelphia Department of Human Services (“DHS”)
      first became involved with this family in 2015 due to concerns for
      the Children’s safety and parent’s drug activity. (DHS Petition[,]
      3/14/2021[,] Exhibit A ¶¶a—d). DHS became involved again in
      2018 due to allegations it received regarding L.W.’s behavior and
      attendance at school and concerns that he was being neglected.
      (Id. at ¶¶g-l). DHS filed a dependency petition on March 16,
      2019, and L.W. was adjudicated dependent on May 31, 2019. (Id.
      at ¶¶t, w). M.W. was subsequently adjudicated dependent on
      June 7, 2019. (Id. at ¶¶x, dd).

           In August of 2020, Mother went to the Community Umbrella
      Agency (“CUA”)-5 Turning Points for Children office to sign

                                    -2-
J-S27032-22


      voluntary relinquishment of parent rights for both Children. (DHS
      Memorandum of Law[,] 4/13/2022[,] at 1). The CUA Case
      Manager, Natasha Triplett, did not allow Mother to sign as Mother
      appeared to be under the influence. (Id.). DHS filed goal change
      petitions for both Children on March 9, 2021. (Id. at 2). Mother
      again went to the CUA agency to sign voluntary relinquishment of
      parental rights and confirm consent petitions . . . on March 17,
      2021. (Id.). At this time, Mother did not appear to be under the
      influence and was permitted to sign the petitions. (Id.; N.T.[,]
      3/24/2022[,] at 6-7). The petitions were filed with the trial court
      on August 25, 2021.

             The relevant hearing to confirm Mother’s voluntary
      relinquishment and confirm consents was held on March 24, 2022.
      Mother attended the hearing via video-teleconference.              Ms.
      Triplett testified that she witnessed Mother sign the petitions and
      that Mother did not appear to be under the influence and appeared
      to be of sound mental state. ([Id.] at 6-7). [Ms. Triplett] further
      testified that Mother reads, writes, and understands the English
      language and that Mother read the petitions in their entirety prior
      to signing. (Id.). She testified that Mother was not bribed,
      coerced, or promised anything in exchange for her signature, and
      appeared to make a knowing, willing, and intelligent signature,
      and acted in her own free will. (Id.). [Ms. Triplett] also testified
      that she informed Mother that she had thirty days to revoke.
      (Id.). Mother also testified at the March 24, 2022 hearing. Mother
      testified that she remembered signing the petitions at the CUA
      agency and that she had discussed the petitions with her attorney
      prior to signing. (Id. at 13-14). Mother also testified that she
      was not under the influence at the time of signing, that she was
      of sound mind, and that she could read, write, and understand the
      English language. (Id.). She further testified that she believed it
      was in the Children’s best interests for her to voluntarily relinquish
      her parental rights. (Id. at 15).

            At the conclusion of the hearing, th[e] court issued . . .
      decree[s] granting Mother’s petition[s] to voluntarily terminate
      her parental rights[.]    (Id. at 16; Trial C[ourt] Order[,]
      03/24/2022).    [The court also entered orders changing the
      Children’s permanency goals to adoption.]

Trial Court Opinion, 6/2/22, at 1-3 (unnecessary capitalization omitted).




                                      -3-
J-S27032-22


       Mother filed timely notices of appeal of the decrees and orders, and both

she and the trial court complied with Pa.R.A.P. 1925.1 This Court consolidated

Mother’s appeals sua sponte.

       Mother raises the following issues for our review:

       1. Did Mother knowingly, voluntarily, and intelligently relinquish
          her parental rights?

       2. Did the trial court error [sic] by granting the termination decree
          which purported to voluntarily terminate Mother’s parental
          rights[?]

Mother’s Brief at 4.2

       We review cases involving the termination of parental rights according

to the following standards.

             The standard of review in termination of parental rights
       cases requires appellate courts to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record. If the factual findings are supported, appellate
       courts review to determine if the trial court made an error of law
       or abused its discretion. A decision may be reversed for an abuse
____________________________________________


1 Mother filed identical concise statements of errors complained of on appeal
at each docket.

2 Although Mother purports to raise two issues for our review, she does not
identify or discuss her second issue in the argument section of her brief.
Therefore, it is waived.       See Pa.R.A.P. 2119(a) (providing that “[t]he
argument shall be divided into as many parts as there are questions to be
argued; and shall have at the head of each part—distinctive type or in type
distinctively displayed—the particular point treated therein, followed by such
discussion and citation of authorities as are deemed pertinent); see also
Lackner v. Glosser, 892 A.2d 21, 29-30 (Pa. Super. 2006) (holding that
“[a]ppellate arguments which fail to adhere to these rules may be considered
waived, and arguments which are not appropriately developed are waived.
Arguments not appropriately developed include those where the party has
failed to cite any authority in support of a contention.”).

                                           -4-
J-S27032-22


      of   discretion    only   upon    demonstration       of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Chapter 25 of the Pennsylvania Adoption Act, 23 Pa.C.S.A. § 2101 et

seq., governs the voluntary relinquishment of parental rights and provides two

alternative procedures for such relinquishment. First, the parent may file a

petition to relinquish parental rights pursuant to section 2501 (relinquishment

to agency) or section 2502 (relinquishment to adult intending to adopt the

child).   Alternatively, the agency or adoptive parent may file a petition to

confirm a birth parent’s consent to adoption under section 2504 (alternative

procedure for relinquishment). Pursuant to 23 Pa.C.S.A. § 2711, a parent’s

consent to adoption executed pursuant to section 2504 is irrevocable more

than thirty days after the execution of the consent, and the signer may only

challenge the consent by filing a petition alleging fraud or duress within sixty

days after the birth of the child or the execution of the consent, whichever

occurs later, or thirty days after the entry of the adoption decree. See 23

Pa.C.S.A. § 2711(c).

      In the instant matter, the parties ultimately proceeded under section

2501, which provides:




                                      -5-
J-S27032-22


      (a) Petition. — When any child under the age of 18 years has
      been in the care of an agency for a minimum period of three days
      or, whether or not the agency has the physical care of the child,
      the agency has received a written notice of the present intent to
      transfer to it custody of the child, executed by the parent, the
      parent or parents of the child may petition the court for permission
      to relinquish forever all parental rights and duties with respect to
      their child.

      (b) Consents. — The written consent of a parent or guardian of
      a petitioner who has not reached 18 years of age shall not be
      required. The consent of the agency to accept custody of the child
      until such time as the child is adopted shall be required.

23 Pa.C.S.A. § 2501.

      Pursuant to the procedures set forth in section 2501, the natural parent

first files a petition in the trial court seeking permission to permanently

relinquish his or her parental rights to the minor child. See In re C.M.C., 140

A.3d 699, 708-09 (Pa. Super. 2016). Upon presentation of a petition prepared

pursuant to section 2501, the court must schedule a hearing which shall not

be less than ten days after filing of the petition. See 23 Pa.C.S.A. § 2503(a).

The petitioner’s appearance at the hearing is mandatory, and the petitioner’s

in-court ratification of consent assures due process requirements in view of

the finality of the termination decree as to the parent. See In re C.M.C., 140

A.3d at 709 (citing 23 Pa.C.S.A. § 2503(a) cmt.). The purpose of a hearing

on a petition for voluntary relinquishment is to insure an intelligent, voluntary,

and deliberate consent to the termination of parental rights. Id. at 711. The

consent given to terminate parental rights voluntarily must be clear and

unequivocal. Id. After a hearing, which shall be private, the court may enter


                                      -6-
J-S27032-22


a decree of termination of parental rights and duties, including the obligation

of support, in the case of their relinquishment to an agency. See 23 Pa.C.S.A.

§ 2503(c). A party seeking to disturb a voluntary termination decree must

show that the consent given to terminate parental rights was not intelligent,

voluntary, and deliberate. See In re C.M.C., 140 A.3d at 711.

       Mother argues that she testified on direct examination that when signing

the petitions, she was “kind of confused because when I made the petition, it

said that I was impaired; but then again, I was not granted to sign the petition

because I was impaired, but I do recall signing the voluntary rights.” Mother’s

Brief at 9 (quoting N.T., 3/24/22, at 14). Mother maintains that her testimony

explicitly states that she was impaired at the time of signing. Mother asserts

that such impairment is directly contrary to the settled case law which

indicates that in order to voluntarily relinquish parental rights; the parent

must do so knowingly and intelligently. Mother claims that her testimony was

not impeached or contradicted by any other witnesses or evidence. Mother

maintains that she did not knowingly and intelligently understand the nature

of the rights that she purported to relinquish.3


____________________________________________


3 We observe that in her concise statements, Mother claimed only that she did
not voluntarily relinquish her parental rights to the Children. Mother did not
raise any claim that she did not knowingly or intelligently relinquish her
parental rights to the Children. While we could find waiver on this basis, we
decline to do so and instead conclude that the latter claims are fairly suggested
by Mother’s preserved issue. See Pa.R.A.P. 1925(b)(4)(v) (providing that
(Footnote Continued Next Page)


                                           -7-
J-S27032-22


       The trial court considered Mother’s first issue and determined that it

lacked merit. The court reasoned:

             This court found that Mother’s relinquishment was
       voluntary, intelligent, and deliberate. The CUA Case Manager, as
       well as Mother’s own testimony, presented clear and convincing
       evidence that Mother voluntarily, intelligently, and deliberately
       relinquished her parental rights. Both Mother and the CUA Case
       Manager testified that Mother was not under the influence when
       she signed the petition[s] and was of sound mind at the time of
       signing. (N.T.[,] 3/24/2022[,] at 14, 7). The CUA Case Manager
       further testified that no one coerced, bribed, or promised Mother
       anything in exchange for her signature and that Mother appeared
       to understand what she was signing, and made a knowing, willing,
       and intelligent signature. (Id. at 7). Additionally, Mother testified
       that she discussed the petition[s] to for [sic] voluntary termination
       of parental rights with her counsel prior to signing and that she
       believed it was in her Children’s best interests to do so. ([Id.] at
       13-15). Therefore, this court found Mother’s consent to be
       voluntary, intelligent, and deliberate.

Trial Court Opinion, 6/2/22, at 5 (unnecessary capitalization omitted).

       We discern no abuse of discretion or error of law by the trial court. Our

review of the record reveals that, although Mother signed petitions to

voluntary relinquish her parental rights to the Children and petitions to confirm

her consent to adoption on March 17, 2021, CUA withdrew the petitions to

confirm consent because Mother appeared at the March 24, 2022 hearing via

teleconference. Thus, rather than proceeding pursuant to sections 2504 and




____________________________________________


“[e]ach error identified in the Statement will be deemed to include every
subsidiary issue . . ..”).


                                           -8-
J-S27032-22


2711, the parties proceeded with Mother’s petitions to voluntarily relinquish

her parental rights pursuant to section 2501.4

       As of the date of the hearing on March 24, 2022, the Children had been

in care for approximately two and one-half years. The CUA caseworker, Ms.

Triplett, testified that she witnessed Mother sign the petitions on March 17,

2021, and that Mother did so after reading them in their entirety. See N.T.,

3/24/22, at 6-7. Ms. Triplett further testified that Mother did not appear to

be under the influence of any substances and that she was not bribed,

coerced, or promised anything in exchange for her signature. Id. at 7.

       The only evidence presented that Mother did not knowingly execute the

confirm consent petitions and the petitions to voluntarily terminate her

parental rights is Mother’s initial testimony.      When asked whether she

disagreed with any aspect of Ms. Triplett’s testimony, Mother stated:

       Q: Okay. Was there anything in her [Ms. Triplett’s] testimony that
       you disagree with in terms of your condition when you signed the
       vols?

       A: There’s nothing that I – well, to be honest, I was kind of
       confused because when I made the petition, it said that I was
       impaired, but then again, I was not granted to sign the petition
       because I was impaired, but do recall signing the voluntarily [sic]
       rights.



____________________________________________


4 Even if the parties had proceeded pursuant to sections 2504 and 2711,
Mother would be due no relief, as Mother signed the confirm consents on
March 17, 2021, nearly one year before the March 24, 2022 hearing. At no
point during this period did Mother attempt to revoke her consent, nor did she
allege fraud or duress.

                                           -9-
J-S27032-22


N.T., 3/24/22, at 13-14.

      Mother’s counsel then elicited the following testimony from Mother

which clarified her belief that she was not impaired when she signed the

voluntary relinquishment petitions and believed when she signed the petitions

and at the time of the hearing that it was in the Children’s best interests to

relinquish her parental rights:

      Q: Okay. And prior to that time [of signing], did you and I discuss
      [the voluntary relinquishment petitions]?

      A: Yes.

      Q: Okay. At the time you signed, were you under the influence of
      a substance?

      A: No, ma’am.

      Q: At the time you signed, were you of sound mind?

      A: Yes.

                                      ****

      Q: Okay. At the time you signed, did you believe it was in your
      [C]hildren’s best interest for you to do that?

      A: At that point, I did, yes.

      Q: Okay. At this time do you still believe it’s in your [C]hildren’s
      best interest?

      A: Yes. I’m a little – yes. Yes.

      Q: Okay. At the time you signed, do you believe you had been
      working toward reunification prior to signing?

      A: Yes, ma’am.

      Q: Okay. And even so, at that time you believed it was in your

                                      - 10 -
J-S27032-22


      [C]hildren’s best interest, correct?

      A: Yes.

N.T., 3/24/22, at 13-15.

      The trial court heard the testimony of both Ms. Triplett and Mother and

determined that Mother voluntarily, knowingly, and intelligently signed the

voluntary termination petitions on March 17, 2021. We are bound by the trial

court’s findings of fact and credibility determinations where, as here, they are

amply supported by the record.         See In re T.S.M., 71 A.3d at 267.

Accordingly, Mother’s first issue warrants no relief.

      As explained above, Mother waived her second issue by failing to identify

or discuss it in her brief. See Rule 2119(a); see also Lackner, 892 A.2d at

29-30.

      We further observe that, although Mother filed appeals from the orders

changing the Children’s permanency goals to adoption, Mother has not

developed any argument pertaining to those orders. See Rule 2119(a); see

also Lackner, 892 A.2d at 29-30. Nevertheless, given our affirmance of the

orders terminating Mother’s parental rights, any challenge to the orders

changing the Children’s permanency goals is moot. See In the Interest of

D.R.-W., 227 A.3d 905, 917 (Pa. Super. 2020) (concluding that a goal change

challenge is moot in light of affirmance of a decree terminating parental

rights). Thus, we affirm the decrees terminating Mother’s parental rights to




                                     - 11 -
J-S27032-22


the Children, and dismiss Mother’s appeals from the orders changing the

Children’s permanency goals as moot.

     Decrees affirmed; appeals from the goal change orders dismissed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/15/2022




                                 - 12 -